Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Bronson under the direction of Mr. Robert P. Simpson on June 3, 2022.
	In the Claims:
Claim 15.	Line 1, “the marking” has been changed to --a marking--.
Claim 16.	Line 3, “the second cavity” has been changed to --a second cavity of the 
housing--.
Applicant’s arguments, see last two paragraphs in page 8 to last paragraph in page 10, filed February 28, 2022 have been fully considered and are persuasive.  Claims 1 to 11 and 13 to 21 are therefore allowed with claim 12 being cancelled.  The claims are allowed because the outer region of the cavity in the housing of the drywall sponge defining a larger diameter than the inner region of the cavity, the grommet disposed at the outer region of the cavity, and the light end of the illumination mechanism removably fitted into the grommet in combination with all other features as claimed in the respective claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875